United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1652
                                   ___________

Willie Nelson,                          *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Sharon Rimmer, Court Clerk,             *
Faulkner County, Arkansas,              *       [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: June 15, 2004
                                Filed: July 1, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Willie Nelson appeals the district court’s* preservice dismissal of Nelson's 42
U.S.C. § 1983 action against a court clerk, who he claimed incorrectly recorded his
prison sentence. As relief, Nelson sought alteration of his sentence.

       Having carefully reviewed the record, we conclude dismissal was proper. The
relief Nelson sought indicates he was in effect challenging the length or duration of

      *
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
his confinement. The sole federal remedy for a state prisoner bringing such a
challenge is a petition for a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S.
475, 499-500 (1973). Nelson is free to refile his complaint as a habeas action under
28 U.S.C. § 2254 if and when he has exhausted state remedies. We affirm the district
court. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-
                                           2